DETAILED ACTION
This office action is in response to communication filed on 09/08/2021. Claim 15 has been canceled. Claims 1 – 14 and 16 are pending on this application.

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Katayama et al. Pub. No. 2016/0197619.
Fig. 2 of Katayama discloses an incremental analog-to-digital converter (paragraph 0003), comprising: a delta-sigma modulator (12; Col. 1 line 52), performing delta-sigma modulation (40) on an analog input signal (AIN) to output a quantized signal (MODO); and a digital filter
(43), receiving the quantized signal (MODOQ) to generate a digital representation (DOUT) of the analog input signal (AIN), wherein: the delta-sigma modulator (40) includes a quantizer (42), a digital-to-analog converter (414), and a loop filter (411, 412, 413); the quantizer outputs (MODO) the quantized signal (MODO); the digital-to-analog converter (414) has an input terminal (input terminal of 414) coupled to an output terminal (MODO) of the quantizer (42), and generates an estimate (output of 414) of the quantized signal (MODO); the loop filter (411, 412, 413) operates according to a difference (see Fig. 1
{11}) between the analog input signal (AIN) and the estimate (output of 414), and an output terminal of the loop filter ((output terminal of 413a) is coupled to an input terminal (SUM) of the quantizer (42); and the loop filter (411, 412, 413) has a preset circuit (switches of 411, 412, 413) that presets the output terminal (output terminal of 413a) of the loop filter (411, 412, 413) to a value (value of SUM) dependent on the analog input signal (Ain) during a reset phase (44) of the incremental analog-to-digital converter (paragraph 0003). 

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/06/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845